DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 5/28/2020 for the application number 16886227. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-11 are presented for examination.
Information Disclosure Statement
The information disclosure submitted on 7/10/2020, 9/4/2020 and 12/7/2021 were filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a continuation of the prior filed application 15818102 filed on 11/20/2017 which was the continuation of  15491661 filed on 4/19/2017 which was a continuation of an application 14434528 filed on 4/9/2015 which was a continuation of PCT application filed on 1/15/2014 which gets the benefit of provisional application filed on 1/21/2013
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

It is clear that all the element of the application# 16886227  (hereinafter current application)   claims 11, 10 and 11   are to be found in application 9916838 (hereinafter patent ) claims 1 and 15( as the patent  claims 1 and 5  full encompasses application claim 1, 10 and 11). The different between the claims 1, 10 and 11 ,   of current application claims and patent claim 1 and 6  lies in the fact that the application claim  includes more element and in thus much more specific. Thus the invention of claim 1 and 15  of the patent  is in effect a "species" of the "generic" invention of the current application claims 1, 10 and 11. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010  ( Fed. Cir. 1993). Since current application claims 1, 10 and 11  are anticipated by claims 1 and 15 of the patent , it is not patentably distinct from claims 1 and 6 of patent 
Claims 1, 10 and 11 are rejection on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 15  of US Patent 9916838. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  

It is clear that all the element of the application# 16886227  (hereinafter current application)   claims 11, 10 and 11   are to be found in application 10672413 (hereinafter patent ) claims 1 and 5 ( as the patent  claims 1 and 5  full encompasses application claim 1, 10 and 11). The different between the claims 1, 10 and 11 ,   of current application claims and patent claim 1 and 5  lies in the fact that the application claim  includes more element and in thus much more specific. Thus the invention of claim 1 and 5  of the patent  is in effect a "species" of the "generic" invention of the current application claims 1, 10 and 11. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010  ( Fed. Cir. 1993). Since current application claims 1, 10 and 11  are anticipated by claims 1 and 5 of the patent , it is not patentably distinct from claims 1 and 6 of patent 
Claims 1, 10 and 11 are rejection on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 5  of US Patent 10672413. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  

It is clear that all the element of the application# 16886227  (hereinafter current application)   claims 11, 10 and 11   are to be found in application 9905237 (hereinafter patent ) claims 1 and 6 ( as the patent  claims 1 and 5  full encompasses application claim 1, 10 and 11). The different between the claims 1, 10 and 11 ,   of current application claims and patent claim 1 and 6  lies in the fact that the application claim  includes more element and in thus much more specific. Thus the invention of claim 1 and 5  of the patent  is in effect a "species" of the "generic" invention of the current application claims 1, 10 and 11. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010  ( Fed. Cir. 1993). Since current application claims 1, 10 and 11  are anticipated by claims 1 and 6 of the patent , it is not patentably distinct from claims 1 and 6 of patent 
Claims 1, 10 and 11 are rejection on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6  of US Patent 9905237. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  

It is clear that all the element of the application# 16886227  (hereinafter current application)   claims 11, 10 and 11   are to be found in application 9911426 (hereinafter patent ) claims 1 and 7( as the patent  claims 1 and 5  full encompasses application claim 1, 10 and 11). The different between the claims 1, 10 and 11 ,   of current application claims and patent claim 1 and 6  lies in the fact that the application claim  includes more element and in thus much more specific. Thus the invention of claim 1 and 5  of the patent  is in effect a "species" of the "generic" invention of the current application claims 1, 10 and 11. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010  ( Fed. Cir. 1993). Since current application claims 1, 10 and 11  are anticipated by claims 1 and 7 of the patent , it is not patentably distinct from claims 1 and 6 of patent 
Claims 1, 10 and 11 are rejection on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7  of US Patent 9911426. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  


It is clear that all the element of the application# 16886227  (hereinafter current application)   claims 11, 10 and 11   are to be found in application 20210280200 (hereinafter patent ) claims 1 and 4 ( as the copending application   claims 1 and 4  full encompasses application claim 1, 10 and 11). The different between the claims 1, 10 and 11 ,   of current application claims and patent claim 1 and 6  lies in the fact that the application claim  includes more element and in thus much more specific. Thus the invention of claim 1 and 4  of the copending application     is in effect a "species" of the "generic" invention of the current application claims 1, 10 and 11. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010  ( Fed. Cir. 1993). Since current application claims 1, 10 and 11  are anticipated by claims 1 and 4 of the copending application   , it is not patentably distinct from claims 1 and 6 of patent 
Claims 1, 10 and 11 are rejection on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7  of US Patent 20210280200. Although the conflicting claims are not identical, they are not patentably distinct from each other because both the claims of instant application and patent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re Karson ( CCPA) 136 USPQ (1963)  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 11-12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Crockett ( US Pub: 20090063159) 


Regarding claim 1, Crockett teaches a n audio processing unit, comprising: 5a buffer memory configured to store an encoded audio bitstream ( embodied within delivering bitstream, Para 0015-0016) , wherein the encoded audio bitstream contains audio data and metadata ( audio data and metadata, Para 0014-0016) , wherein the metadata includes a payload of loudness metadata, wherein the payload of loudness metadata includes metadata indicative of a loudness of at least some of the audio data ( loudness value, Para 0017-0020) ; a parser coupled to the buffer memory and configured to extract the audio data and the 10payload of loudness metadata from the encoded audio bitstream ( extract metadata and audio content , Para 0071, 0082 0080) ; a decoder coupled to the parser and configured to decode the audio data to generate decoded audio data ( decoded audio content, Para 0115-0117, Fig 6-Fig 8) ; and a subsystem coupled to the parser and the decoder and configured to perform post- processing on the decoded audio data in response to the metadata indicative of the loudness of at 15least some of the audio data ( apply for e.g. DRC to the audio, Fig 8) 
Regarding claim 2, Crockett as above in claim 1, teaches wherein the metadata indicative of the loudness of at least some of the audio data includes metadata indicative of a measured loudness of an audio program ( loudness, Fig 8) 

Regarding claim 3, Crockett as above in claim 2, teaches wherein the payload of loudness metadata further includes an indication of a measurement method used to determine the measured loudness of the audio program ( These bytes may be used to store information such as the type or version of loudness algorithm used or other information, Para 0064) 

Regarding claim 11, arguments analogous to claim 1, are applicable. 
Regarding claim 12, Crockett teaches 12. A computer-readable medium, which is a non-transitory medium, and on which is 30stored a computer program for causing one or more processors to perform the method of claim 11 ( Para 0150) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett ( US Pub: 20090063159) and further in view of Camerer ( Overview of the EBU Loudness Recommendation R 128) 

Regarding claim 4, Crockett as above in claim 1, does not explicitly teaches , wherein the measurement method is defined in ITU-R BS.1770 
However Camerer teaches wherein the measurement method is defined in ITU-R BS.1770   ( ITU-R BS.1770, Under Program Loudness and Target Level) 
It would have been obvious having the teachings of Crockett to furhter  include the concept of Camerer before effective filing date since ITU-R BS.1770 is a traditional international standard ( Under A FIRST STEP TOWARD A SOLUTION: THE LOUDNESS METERING RECOMMENDATION) 


Claims 5-10 are  rejected under 35 U.S.C. 103 as being unpatentable over Crockett ( US Pub: 20090063159) and further in view of Recommendation ITU-RBS.1771-1 herein after “Recommendation” ( Requirements for loudness and true-peak indicating meters) 

Regarding claim 5, Crockett does not explicitly teaches wherein the metadata indicative of the loudness of at least some of the audio data includes metadata indicative of a short-term loudness of an 30audio program
However Camerer teaches wherein the metadata indicative of the loudness of at least some of the audio data includes metadata indicative of a short-term loudness of an 30audio program ( The short-term loudness is generated by using the measurement algorithm described in Recommendation ITU-R BS.  1770, but without the use of a gate, and setting the integration period to be 3 seconds., Page 12; which is incorporated in BS.1771-x) 
It would have been obvious having the teachings of Crockett to further include the concept of Recommendation before effective date since there are multiple algorithms such as BS1770, BS1771 for the program loudness and incorporating that in the version algorithm mentioned in Crockett to make sure the right version is used to extract the data 

Regarding claim 6, Recommendation as above in claim 5, teaches wherein the payload of loudness metadata further includes an indication of a measurement method used to determine the short-term loudness of the audio program ( short term loudness, Page 1, Page 11 and Page 12 ) 

Regarding claim 7, Recommendation as above in claim 6, teaches 5, wherein the measurement method is defined in ITU-R BS.1771 ( BS 1771, Page 11-Page 12) 

Regarding claim 8, Crockett as above in claim 1, does not explicitly teaches wherein the payload of loudness metadata further includes an indication of a method of an audio program (Para 0064) 
Crockett does not teach true peak sample value
However in the same field of endeavor Recommendation teaches true peak sample value ( that audio meters employed to measure programme loudness, and/or to indicate true-peak level to assist in the avoidance of overload of digital audio signals, page 1, Under recommends) 

It would have been obvious having the teachings of Crockett to further include the concept of Recommendation before effective date since there are multiple algorithms such as BS1770, BS1771 for the program loudness and incorporating that in the version algorithm mentioned in Crockett to make sure the right version is used to extract the data 

Regarding claim 9, Crockett modified by Recommendation as above in claim 8, teaches 9. The audio processing unit of claim 8, wherein the payload of loudness metadata further includes an indication of a measurement method used to determine the true peak sample value of the audio program ( measurement method based on recommendation is BS1770 and BS1771 later was suggested which incorporated measurements from BS1770, Page 1, 10-12)  

Regarding claim 10, Recommendation as above in claim 9, teaches 15wherein the measurement method is defined in ITU-R BS.1770. (  ITU-R BS.1770, Page 12) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674